EXHIBIT 12 Ratio of Earnings to Fixed Charges (In thousands of dollars) Fixed charges Interest expensed and capitalized $ Preference dividends Preferred dividend 0 0 0 Divided by 1 - tax rate Preference dividend cost 0 0 0 Total fixed charges and preferred dividends Less: Interest on deposits ) Total fixed charges and preferred dividends $ excluding interest on deposits Earnings Pre-tax income $ $ $ ) $ $ Add: Fixed charges and preferred dividends Total earnings Less: Interest on deposits ) Total earnings less interest on deposits $ Ratio of earnings to fixed charges Including interest on deposits x x x x x Excluding interest on deposits x x x x x
